     Case 19-01023-JDW       Doc 9 Filed 05/01/19 Entered 05/01/19 09:00:15                Desc AP
                                  Status Hearing Page 1 of 1
                                                                                       CM/ECF hrgstat2
                                                                                        (Rev. 07/28/16)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Natasha Michelle Boyland                    )                 Case No.: 18−13983−JDW
       Debtor(s)                                   )                 Chapter: 7
                                                   )
                                                   )
                                                   )


Natasha Michelle Boyland                           )                 Adversary Proceeding No.:
Plaintiff(s)                                       )                 19−01023−JDW
    vs.                                            )
First Franklin                                     )
Defendant(s)                                       )


     PLEASE TAKE NOTICE that a Status hearing will be held at:
            Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
            on 6/26/19 at 10:30 AM
            to consider and act upon the following:
            2 − 1:19−ap−1023 Complaint by Natasha Michelle Boyland against Bank of
            America , Deutsche Bank National Trust Company , First Franklin , Rubin Lublin,
            LLC , Select Portfolio Servicing, Inc. . Referred from USDC Northern District of
            MS Oxford Division. USDC #3:18cv181−M−P, filed on 8/24/18. Entered on Docket
            by: (AOH)

Dated: 5/1/19
                                                       Shallanda J. Clay
                                                       Clerk, U.S. Bankruptcy Court
                                                       BY: AOH
                                                           Deputy Clerk
